DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending. Claims 1, 3-6, 8, and 10-13 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on August 04, 2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein the fetch region includes a first fetch region and a second fetch region, and wherein the controller includes a memory manager configured to store first eviction data evicted from the first memory device in the first fetch region, store second eviction data evicted from the first fetch region in the second fetch region, and evict third eviction data from the second memory device”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
The claims are directed to the management of data in system with multiple memory devices, the claims requires two memory devices and the second memory device further being divided into different fetch regions. Data is to be evicted from the first memory device into first section of the second memory device, and data from the first section of the second memory device into the second section of the second memory device. The prior art discloses eviction from a first memory device into a second memory device then into a third memory device, but does not disclose eviction from the first memory device into a first part of the second memory device then into a second part of the second memory device. The eviction from the first part of the second memory device to the second part of the second memory device is essentially movement of data within the same memory and the prior art does not disclose the movement of data within the same memory due to an eviction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/Christopher D Birkhimer/Primary Examiner, Art Unit 2136